 

Case 18-21577-LMI Doc 28 Filed 12/07/18 Pagelof3
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.flsb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

[| a _ Original Plan
[fm] 2AP)———(sSsSsSCCCC Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
| Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Juan Carlos Prado JOINTDEBTOR: =. CASE NO.: 18-215 77-EME <2
SS#: xxx-xx- 0644 SS#: XXX-XX-
IL NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans and

modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to Local
Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of filing
the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: | The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

 

The valuation of a secured claim, set out in Section III, which may result in a .

: , 2 B| Incl f
partial payment or no payment at all to the secured creditor [m) Included __] Not included
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set ["] Included fi] Not included
out in Section IIT
Nonstandard provisions, set out in Section VIII [mi Included [| Not included

 

I. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's fees
of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

 

ly <SReUBO-A Ss oes formonths 1 to 3_ ;
2. $2,934.06 _—s— formonths 4 to _60_;
B. DEBTOR(S)' ATTORNEY'S FEE: [~| NONE |_| PRO BONO
Total Fees; 2305 $4425.00 Total Paid; = s--S200000- =.= Balance Due; | 2o25,00
Payable {22 S775. 0052 /month (Months 1! to 3_)

Allowed fees under LR 2016-1(B)(2) are itemized below:
$3,500.00. + $750.00 (MTV) + $150.00 (Costs) + $25.00 (MTV-Costs) = $4,425.00

 

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

Hl. TREATMENT OF SECURED CLAIMS

A, SECURED CLAIMS: | | NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

 

 

 

 

 

 

1. Creditor: LoanCare LLC servicing CIT Bank, N.A., fka OneWest Bank, NA. So eer aes
Address: PO BOX 8068 Arrearage/ Payoff on Petition Date $50,178.31
irginia Beach, VA 23450

Nunes Beach, Regular Payment (Maintain) $1,427.49 /month (Months 1 to 60)
Last 4 Digits of Arrears Payment (Cure) ___ $301.74 /month (Months _| to 3)
AgeountNOs Sess Se ees Arrears: Payment (Cure) $864.45 /month (Months 4 to 60)
Other:

Page | of 3

LF-31 (rev. 10/3/17)

 

 
Case 18-21577-LMI Doc 28 Filed 12/07/18 Page2of3

 

 

Debtor(s): Juan Carlos Prado ___ Case number: 1821577-LMI___
(| Real Property Check one below for Real Property:
[m Principal Residence [m Escrow is included in the regular payments
[Other Real Property [|The debtor(s) will pay [ |taxes [insurance directly
Address of Collateral:
12359 SW 249 ST
Homestead, FL 33032

[| Personal Property/Vehicle

Description of Collateral:

 

 

 

 

B. VALUATION OF COLLATERAL: |} NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

1. REAL PROPERTY: [) NONE

 

Ll. Creditor: Land Home Financial

Ga ke Value of Collateral: _ $250,390.00
Address: Pob 25164 | Amount of Creditor's Lien: $288,644.00 _
Santa Ana, CA 92799
pepe oie ete ea ee . ,
Last 4 Digits of Account No. 0004 Interest Rate: 0.00% Payment

id i ; 0.00
Check one below: Total paidin plan; S EON Te eee ne

[| Escrow is included in the monthly
mortgage payment listed in this section __.$0,00___/month (Months ___to __)

Real Property
[m]Principal Residence

|_|Other Real Property [| The debtor(s) will pay
Address of Collateral: . .

taxes insurance directl
12359 SW 249 ST Eee el
Homestead, FL 33032

 

 

 

 

 

2. VEHICLES(S): {il} NONE
3. PERSONAL PROPERTY: (il) NONE

C. LIEN AVOIDANCE (|; NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.
‘mg: NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution forr
the Chapter 13 Trustee.

[NONE

: The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon

confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

 

 

 

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
: Westlake Financial Services 4081 2003 Nissan 350Z

Iv. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: |) NONE

 

B. INTERNAL REVENUE SERVICE: [m) NONE
C. DOMESTIC SUPPORT OBLIGATION(S): | NONE
D. OTHER: ‘@ NONE

 

LF-31 (rey. 10/3/17) Page 2 of 3

 
Case 18-21577-LMI Doc 28 Filed 12/07/18 Page 3of3

 

 

Debtor(s): Juan Carlos Prado _ Case number: 1821577-LMI
Vv. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $348.71 /month (Months 4 to 60 )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. |_| Ifchecked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED:  ‘il} NONE
*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

VII. INCOME TAX RETURNS AND REFUNDS: | | NONE

‘tm The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the Trustee
with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall provide the
trustee (but not file with the Court) with verification of their disposable income if their gross household income increases by
more than 3% over the previous year’s income. [Miami cases]

VU. NON-STANDARD PLAN PROVISIONS |) NONE
(gi! Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local Form
or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.
Lawsuit | Litigation Language: The debtor will modify the plan to provide for the distribution of funds recovered from his
pending lawsuit which are not exempt to the unsecured creditors
/ | Mortgage Modification Mediation

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION,

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

/s/ Juan Carlos Prado Debtor | 1/30/208 Joint Debtor

Juan Carlos Prado Date Date

Attorney with permission to sign on” “Date”
Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and order
of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan contains no
nonstandard provisions other than those set out in paragraph VIII.

 

LF-31 (rev, 10/3/17) Page 3 of 3
